DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “2, 5, 6” have been used to designate “vacuum insulation elements” (see [0024-0031]) and “vacuum insulations panels” (see [0027]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawing objections above.  Appropriate correction is required.

Claim Objections
Claims 1-14 is/are objected to because of the following informalities:  
	In claim 1, Ln. 1, the preamble reads, “Insulation container…” which could read, “[[Insulation]] An insulation container…”   
	In claims 2-14, Ln. 1, the preamble of each claim reads, “Insulation container…” which could read, “[[Insulation]] The insulation container…” to establish the proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, Ln. 2-3, the phrase, “…the at least one vacuum insulation element comes into abutment against at least two connecting surfaces…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation or relationship(s) is being encompassed with such language. Furthermore, it is unclear as to which aforementioned structure(s) has at least two connecting surfaces? Is it another vacuum insulation element that has at least two connecting surfaces? Are the at least two connecting surfaces provides on a single vacuum insulation element? Or is the applicant establishing that the at least two connecting surfaces mentioned are referring a single connecting surface of respective or adjacent vacuum insulation elements? Further clarification is required. For the purpose of examination, examiner will treat “the at least two connecting surfaces” to referring to a single connecting surface of adjacent vacuum insulation element or panels; emphasis added.
	In claim 1, Ln. 4, the phrase in each instance, “…the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3). Therefore, it is unclear if the applicant is encompassing to the same “at least two connecting surfaces” when referring to “the connecting surfaces” OR different “connecting surfaces” in these instances. Further clarification is required. 
	In claim 1, Ln. 5, the phrase, “…the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one vacuum insulation element” (claim 1, Ln. 1-3). Therefore, it is unclear if the applicant is encompassing the same  “at least one vacuum insulation element” when referring to “the vacuum insulation elements” OR different “vacuum insulation elements” in this instance. Further clarification is required. 
	In claim 2, Ln. 2, the phrase, “…the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 2 depends from). Therefore, it is unclear if the applicant is encompassing the same “at least two connecting surfaces” when referring to “the connecting surfaces” OR different “connecting surfaces” in these instances. Further clarification is required.
	In claim 2, Ln. 2, the phrase, “…the connecting surface…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 2 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 2, the phrase, “…in particular…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(D)
	In claim 4, Ln. 2, the phrase, “…the abutment joint of the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an abutment joint of the connecting surfaces” per se in claim 1 (which claim 4 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 2, the phrase, “…the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 4 depends from). Therefore, it is unclear if the applicant is encompassing the same “at least two connecting surfaces” when referring to “the connecting surfaces” OR different “connecting surfaces” in these instances. Further clarification is required.
	In claim 4, Ln. 3, the phrase, “…the connecting surface…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 4 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 2, the phrase, “…the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 5 depends from). Therefore, it is unclear if the applicant is encompassing the same “at least two connecting surfaces” when referring to “the connecting surfaces” OR different “connecting surfaces” in these instances. Further clarification is required.
	In claim 6, Ln. 2, the phrase, “…in particular…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(D)
	In claim 7, Ln. 2, the phrase, “…in particular…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(D)
	In claim 8, Ln. 4, the phrase, “…the respective connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 8, Ln. 8, the phrase, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change, ‘…[[and/]]or…”
	In claim 9, Ln. 4-7, the phrase in each instance, “…the respective connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 9, Ln. 8-9, the phrase in each instance, “…and/or…” renders the claim to be vague and indefinite because of the indefinite meaning of the slash. Therefore, examiner suggests the following change, ‘…[[and/]]or…”
	In claim 10, Ln. 1, the phrase, “…the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one vacuum insulation element” (claim 1, Ln. 1-3, which claim 10 depends from). Therefore, it is unclear if the applicant is encompassing the same  “at least one vacuum insulation element” when referring to “the vacuum insulation elements” OR different “vacuum insulation elements” in this instance. Further clarification is required.
	In claim 11, Ln. 1-2, the phrase, “…the vacuum insulation panels of the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) are being encompassed with such language. Further clarification is required. 
	In claim 12, Ln. 2-3, the phrase, “…the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one vacuum insulation element” (claim 1, Ln. 1-3, which claim 12 depends from). Therefore, it is unclear if the applicant is encompassing the same  “at least one vacuum insulation element” when referring to “the vacuum insulation elements” OR different “vacuum insulation elements” in this instance. Further clarification is required.
	In claim 13, Ln. 2, the phrase, “…the connecting surfaces…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least two connecting surfaces” (claim 1, Ln. 3, which claim 13 depends from). Therefore, it is unclear if the applicant is encompassing the same “at least two connecting surfaces” when referring to “the connecting surfaces” OR different “connecting surfaces” in these instances. Further clarification is required.
	In claim 13, Ln. 3-4, the phrase, “…the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one vacuum insulation element” (claim 1, Ln. 1-3, which claim 13 depends from). Therefore, it is unclear if the applicant is encompassing the same  “at least one vacuum insulation element” when referring to “the vacuum insulation elements” OR different “vacuum insulation elements” in this instance. Further clarification is required.
	In claim 14, Ln. 1-3, the phrase in each instance, “…the vacuum insulation elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one vacuum insulation element” (claim 1, Ln. 1-3, which claim 14 depends from). Therefore, it is unclear if the applicant is encompassing the same  “at least one vacuum insulation element” when referring to “the vacuum insulation elements” OR different “vacuum insulation elements” in this instance. Further clarification is required.
As for claims 2-14, due to their dependencies from claim 1, they too have these deficiencies. 


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1-5, the phrase in each claim and instance, “…sealing means…” does invoke 112(f) because it meets the three-prong test per MPEP §2181.
In claim 6, Ln. 1, the phrase, “…sealing means…” does not invoke 112(f) because it provides sufficient structure in the form of “an adhesive tape, a bonding agent, spray latex or a combination thereof” which performs the claimed function.
In claim 7, Ln. 1, the phrase, “…sealing means…” does not invoke 112(f) because it provides sufficient structure in the form of “a heat transferring material….a thermal insulation material, a swelling tape, foam material or a combination thereof” which performs the claimed function.
In claims 8-9, the phrase in each claim and instance, “…sealing means…” does invoke 112(f) because it meets the three-prong test per MPEP §2181.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCormick (US 20120318808; hereinafter McCormick).
Regarding claim 1, McCormick discloses an insulation container embodiment (10; as shown in Figs. 1-5 and 14 – for receiving temperature-sensitive products) comprising at least one vacuum insulation element (12-22), wherein the at least one vacuum insulation element comes into abutment against at least two connecting surfaces (30, 52 and 54) wherein a sealing means (see McCormick [0035], specifically, “…Generally, edges 30 that join one another to form portions of storage container 10 are complimentary in shape or profile. In this embodiment, each edge has a step-shaped profile so that adjoining or adjacent edges mate with one another and have a close fit along the various surfaces of each edge. In this example where container 10 comprises six walls 12-22, there are a total of twenty-four edges that join one another in pairs to form twelve edge-long interfaces along edges of the assembled container 10. EACH WALL MAY BE ATTACHED TO ONE OR MORE ADJACENT WALLS BY A THIN LAYER OF ADHESIVE DISPOSED ON ONE OR BOTH EDGES OF EACH PAIR TO BE JOINED…”)  is disposed on the connecting surfaces and capable of reducing heat exchange along the connecting surfaces by closing of opening gaps created between the vacuum insulation elements (McCormick [0033-0047]).

Regarding claim 2, McCormick further discloses wherein the sealing means is disposed between the connecting surfaces in each case completely or partially along the connecting surface (McCormick [0035] and Figs. 1 and 5).

Regarding claim 4, McCormick further discloses wherein the sealing means is disposed laterally at the abutment joint of the connecting surfaces in each case completely or partially along the connecting surface (McCormick [0035] and Figs. 1 and 5).

Regarding claim 5, McCormick further discloses wherein the sealing means in each case is designed in one piece or in multiple pieces at the connecting surfaces (McCormick [0035] and Figs. 1 and 5).

Regarding claim 6, McCormick further discloses wherein the sealing means comprises an adhesive (McCormick [0035] and Figs. 1 and 5).

Regarding claim 8, McCormick further discloses four side insulation elements (14, 16, 18 and 20; as shown in McCormick Fig. 2), a bottom insulation element (22; as shown in McCormick Fig. 2) and a lid insulation element (12; as shown in McCormick Fig. 2), wherein the four side insulation elements and the bottom insulation element are brought into abutment with each other along the respective connecting surfaces (as shown in McCormick Fig. 1) so as to form a receiving space (24; as shown in McCormick Fig. 1) which is open on one side for receiving the temperature-sensitive products, wherein the lid insulation element and the four side surface elements are brought into abutment with each other along the respective connecting surfaces in such a way as to completely cover the receiving space, wherein a sealing means is disposed on and/or along each connecting surface.

Regarding claim 9, McCormick further discloses four side insulation elements (14, 16, 18 and 20; as shown in McCormick Fig. 2), a bottom insulation element (22; as shown in McCormick Fig. 2) and a lid insulation element (12; as shown in McCormick Fig. 2), wherein the four side insulation elements and the bottom insulation element are brought into abutment with each other along the respective connecting surfaces (as shown in McCormick Fig. 1) so as to form a receiving space (24; as shown in McCormick Fig. 1) which is open on one side for receiving the temperature-sensitive products, wherein the lid insulation element and the four side surface elements are brought into abutment with each other along the respective connecting surfaces in such a way as to completely cover the receiving space, wherein a sealing means is disposed only at and/or along the connecting surface between the lid insulation element and the four side surface elements and/or the bottom insulation element and the four side surface elements.

Regarding claim 10, McCormick further discloses wherein the vacuum insulation elements comprises a vacuum insulation panel (36-42; McCormick [0039]).

Regarding claim 11, McCormick further discloses wherein the vacuum insulation panels of the vacuum insulation elements are each embodied as a single layer or as multiple layers (McCormick [0039] and Figs. 3-5).

Regarding claim 12, McCormick further discloses further comprising a sheathing (i.e. in the form of transport case (400)) completely or partially surrounding the insulation container, the product or the vacuum insulation elements (McCormick [0060] and Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick.
Regarding claim 3, McCormick as above teaches all the structural limitations as set forth in claim 1, except for wherein the sealing means is designed to be flexibly deformable and has a thickness in the range from 0.5 mm to 10 mm, in particular 2 mm to 4 mm.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the sealing means (of McCormick) to be flexibly deformable to allow uniform stress distribution, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Fu et al. (US 20120285972; hereinafter Fu).
Regarding claim 3, McCormick as above teaches all the structural limitations as set forth in claim 1, except for wherein the sealing means comprises a heat transfer minimizing material, in particular, a thermal insulation material, a swelling tape, foam material or a combination thereof.
	Fu is in the same field of endeavor as the claimed invention and McCormick, which is an insulation container. Fu teaches an insulation container embodiment (220; as shown in Figs. 4-7 – for receiving temperature-sensitive products), comprising at least one insulation element, wherein the at least one insulation element comes into abutment against at two connecting surfaces, wherein a sealing means (216) is disposed on the connecting surface in order to reduce heat exchange along the connecting surfaces by closing of opening gaps created between the insulation elements, and wherein the sealing means comprises a heat transfer minimizing material, in particular, a thermal insulation material (Fu [0043-0055)).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sealing means (of McCormick) out of a similar thermal insulation material (as taught by Fu) to improve the overall insulation properties or capabilities of the overall container (of McCormick), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP §2144.07

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick in view of Kuhn et al. (US 20170305639; hereinafter Kuhn).
Regarding claim 13, McCormick as above teaches all the structural limitations as set forth in claim 1, except for wherein corner elements are disposed at the outer edges of the insulation container formed along the connecting surfaces, which are designed in such a way as to at least partially enclose the outer side of the vacuum insulation elements.
	Kuhn is in the same field of endeavor as the claimed invention and McCormick, which is an insulation container. Kuhn teaches an insulation container (i.e. in the form of coherent frame-type insert (11) – for receiving temperature-sensitive products), comprising at least one vacuum insulation element (i.e. in the form of vacuum insulation panels (5)), wherein the at least one vacuum insulation element comes into abutment against at least two connecting surfaces (as shown Kuhn Figs. 2a-5), corner elements (i.e. in the form of corner protection elements (12) – as shown in Kuhn Figs. 2a-3) disposed at the outer edges of the insulation container formed along the connecting surfaces, which are designed in such a way as to at least partially enclose the outer side of the vacuum insulation elements (Kuhn [0050-0077] and Figs. 1-8).
	With this in mind,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the outer edges of the insulation container (of McCormick) with similar corner elements (as taught by Kuhn) to prevent any structural damage that might occur at the corner during handling and/or transport.

Regarding claim 14, modified McCormick as above further teaches wherein at least one strap (12) for stabilizing the vacuum insulation elements is disposed along the outer sides of the vacuum insulation elements (see Kuhn Figs. 2a-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736